Citation Nr: 0111207	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-polio syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to March 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The veteran testified at a hearing before the undersigned 
member of the Board in February 2001.  At this hearing she 
submitted additional evidence along with a waiver of RO 
review of that evidence. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran maintains that she had post-polio syndrome prior 
to service, that she currently has post-polio syndrome, and 
that this disability was aggravated by service.  The veteran 
has submitted opinions from a private physician indicating 
that the veteran's post-polio syndrome was aggravated by 
service.  However, there is other medical evidence indicating 
that the veteran's disabilities are due to other causes.  
Moreover, the veteran reported receipt of a Social Security 
Administration (SSA) decision in 1999 with regard to 
disability benefits.  Clinical reports which served as the 
basis for such decision may be useful to the appeal.  The 
Board notes that the veteran has never been afforded a VA 
examination.  In view of the Veterans Claims Assistance Act, 
the Board finds that there is a duty to assist the veteran in 
providing her with a VA examination in order that a medical 
opinion can be obtained as to whether the veteran currently 
has post-polio syndrome, and if so, whether such disability 
was incurred in, or existed prior to, service, and if so, 
whether such disability was aggravated by service. 

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for her 
claimed post-polio syndrome.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records the RO must identify 
to the veteran which records were 
unobtainable, the RO must describe to the 
veteran the efforts which were made in 
the attempt to obtain those records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.

2.  The RO should contact the SSA and 
request a copy of any and all decisions 
pertaining to the veteran regarding 
entitlement to disability benefits, as 
well as all clinical reports considered 
in such determination.  

3.  Upon completion of the above, to the 
extent possible, the veteran should be 
scheduled for the appropriate VA 
examination(s) to determine the nature 
and etiology of any post-polio syndrome.  
The veteran's claims file must be 
provided to the examiner(s) and reviewed 
prior to the examination(s).  The VA 
examiner(s) should state on the 
examination report(s) whether such review 
of the record has been made.  The 
examiner(s) must ensure that all 
indicated tests and studies are 
accomplished.  If post-polio syndrome is 
found, the examiner(s) should express an 
opinion as to whether such syndrome was 
incurred in, or existed prior to, 
service, and if so, as to whether it is 
as likely as not that such syndrome was 
aggravated by service.  The examiner(s) 
should provide reasons and bases for all 
opinions expressed and comment on any 
opinions of record which come to 
different conclusions.  

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report(s).  If a report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

6.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for post-polio syndrome.

7.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case, 
including reflecting RO consideration of 
all pertinent evidence received since 
issuance of the January 2000 supplemental 
statement of the case, and be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




